NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

                              No. 12-1346
                             _____________

                           LIONEL FRANKS,
                                    Appellant

                                    v.

TEMPLE UNIVERSITY; OFFICER MATTHEW HASSEL, BADGE #2237; OFFICER
 D. ALSTON, BADGE #2228; DETECTIVE ROBERT HASSEL, JR., BADGE #8153;
             DETECTIVE MICHAEL ACERENZA, BADGE #8153
                           ______________

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                  DISTRICT OF PENNSYLVANIA
                (D.C. Civ. Action No. 2:11-cv-00879)
              District Judge: Honorable Berle M. Schiller
                           ______________

                Submitted Under Third Circuit LAR 34.1(a)
                           December 13, 2012
                            ______________

    Before: GREENAWAY, JR., GREENBERG, and COWEN, Circuit Judges.

                    (Opinion Filed: February 20, 2013)

                            ______________

                               OPINION
                            ______________
GREENAWAY, JR., Circuit Judge.

       Lionel Franks (“Franks”) appeals the January 10, 2012 Order of the District Court

granting summary judgment to all Defendants and dismissing Franks’s case. For the

following reasons, we will affirm the District Court’s Order.

                                         I.
       Because we write primarily for the benefit of the parties, we recount only the

essential facts. On the afternoon of April 9, 2010, Philadelphia Police Department

officers responded to a shooting that took place outside of 3612 North 17th Street in

Philadelphia. A man was found lying on the sidewalk with several gunshot wounds.

Three witnesses provided the investigating officers with similar descriptions of the

shooter. They described the shooter as a man between 5’7 and 5’10, with a thin to

medium build, weighing between 165 and 170 pounds. All three witnesses remembered

his distinctive clothing — he was wearing a bright green sweat suit with white stripes

down the sides of the jacket and pants. None of the witnesses saw the shooter’s face.

       The police broadcasted a description of the shooter over the police radio. Within

minutes, Temple University Police Officer Matthew Hassel (“Officer Hassel”) observed a

man matching the description of the shooter a few blocks away from the scene of the

shooting. The individual, Franks, was wearing a bright green sweat suit with white

stripes down the sides, and was stopped and questioned. 1 Franks claimed to have just



       1
         Franks’s height, weight, race and gender also matched the description given to
the police.
                                             2
come from Olympia Sports, where he had purchased a new pair of sneakers. Franks was

carrying a bag with new shoes and a cell phone, and did not have any weapons on him.

       Philadelphia Police officers transported one of the witnesses, Valerie Logan

(“Logan”), from the scene of the shooting to where Franks was being held. Upon seeing

Franks, Logan told the officers twice “that’s him.” (App. 31, 38-39.) Later, while giving

her statement at the police station, Logan explained that even though she never saw the

shooter’s or the suspect’s face, she “told [the police] it was the same person” because she

“recognized the green sweat suit with the white stripes on it.” (App. 102.)

       Based on Logan’s identification, Philadelphia Police Officer Scott Holmes told the

Temple Police officers that Logan had made a “positive ID” of the suspect. (App. 31,

211-12, 226.) Officer Hassel and Temple University Police Officer David Alston

(“Officer Alston”) were instructed by a supervisor to place Franks under arrest, and they

completed the initial arrest processing paperwork. After this point, Officers Hassel and

Alston had no further involvement in the investigation of the case.

       The investigation was assigned to Philadelphia Police Detectives Robert Hassel,

Jr. (“Detective Hassel”) 2 and Michael Acerenza (“Detective Acerenza”). After collecting

Franks’s clothing, Detective Hassel noted that Franks’s sneakers had some red marks on

them, which appeared to be blood, and the Detective sent them for testing by the Police

Department’s forensic lab. The Detectives also investigated Franks’s alibi — that he had

been inside Olympia Sports purchasing a new pair of sneakers at the time of the shooting.
       2
           Officer Hassel and Detective Hassel are not related.
                                               3
The shooting had occurred around 4:20 p.m. The investigation revealed that Franks had

been inside Olympia Sports close to the time of the shooting, but that there was a three-

minute delay in the store registers and video footage. Therefore, even though the video

surveillance showed Franks entering the store at 4:20:51, the time was more likely

4:23:51. The Detectives communicated this information to the Assistant District

Attorney prosecuting the case, Bridget McVan (“ADA McVan”).

       The results of the forensic testing on Franks’s sneakers were detailed in a report

dated June 4, 2010, which was sent to Detective Acerenza and ADA McVan. The report

indicated that only one sneaker had a sufficient quantity of the substance to submit for

testing, and that while the sneaker tested positive for blood, the results were inconclusive

as to whether the substance was human blood. Detective Hassel did not become aware of

the test results until after the June 4, 2010 report was sent to his colleague, and Franks

has proffered no evidence suggesting that Hassel knew of the test results before he

testified at the preliminary hearing. ADA McVan, however, was in touch with the

forensic lab during late April and early May and had requested an update on whether the

substance on the sneakers was human blood prior to the preliminary hearing, scheduled

for May 13, 2010. The lab tests were completed on May 6, 2010, but the record does not

indicate whether the results were communicated to ADA McVan before Franks’s

preliminary hearing.




                                              4
      The preliminary hearing was held in Philadelphia Municipal Court on May 25,

2010. Detective Hassel testified at the hearing. 3 In response to ADA McVan’s

questioning, he stated that “there appeared to be blood on one of the shoes” that Franks

was wearing when he was arrested. (App. 136.) After the judge decided that there was

sufficient evidence to hold Franks over for trial, ADA McVann, in the context of setting

the bail amount, told the court that the substance on the sneakers had been tested and was

human blood. 4

      After DNA testing of the substance on Franks’s sneakers came back negative

when matched to the victim’s DNA, all charges against Franks were dropped. He was

released from jail on August 31, 2010, after having been incarcerated for approximately

five months.

      Franks brought suit under 42 U.S.C. § 1983, against Officers Hassel and Alston,

and Detectives Hassel and Acerenza, alleging that they violated his Fourth Amendment

right to be free from unreasonable seizures. 5 The District Court granted summary


      3
          Detective Acerenza did not testify at the preliminary hearing.
      4
         Given that the lab report came back inconclusive for human blood, ADA
McVan’s statement that the substance “has been tested” and “[is] human blood” seems to
have been a misrepresentation. (App. 162.) However, ADA McVann is not named as a
Defendant in this action. The Parties agree that when she made this representation to the
court, she was acting in a prosecutorial capacity and is therefore entitled to absolute
immunity. See Schneyder v. Smith, 653 F.3d 313, 331-32 (3d Cir. 2011); Kulwicki v.
Dawson, 969 F.2d 1454, 1463-64 (3d Cir. 1992).
      5
        Franks also named Temple University in his Complaint. Temple University filed
a motion to dismiss, which was granted by the District Court, and which is not at issue in
this appeal.
                                              5
judgment to all Defendants in an Order dated January 10, 2012. Franks timely appeals

the District Court’s grant of summary judgment.

                       II.      AND STANDARD OF REVIEW

       The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343. We have

jurisdiction under 28 U.S.C. § 1291.

       We review a district court’s grant of summary judgment de novo, using the same

standard as the district court. Pichler v. UNITE, 542 F.3d 380, 385 (3d Cir. 2008).

Summary judgment is only appropriate where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also United States v. Donovan, 661 F.3d 174, 184-85 (3d Cir. 2011). The

reviewing court should view the facts in the light most favorable to the non-moving party

and draw all reasonable inferences in that party’s favor. See Scheidemantle v. Slippery

Rock Univ. State Sys. of Higher Educ., 470 F.3d 535, 538 (3d Cir. 2006). We also review

the grant of qualified immunity de novo as it raises a purely legal issue. See Sharp v.

Johnson, 669 F.3d 144, 159 (3d Cir. 2012).

                                        III.
       Franks raises two arguments on appeal. He argues that the District Court erred in

granting summary judgment in favor of Officers Hassel and Alston because they lacked

probable cause to arrest him and are not entitled to qualified immunity. He also argues

that the District Court erred in granting summary judgment in favor of Detectives Hassel

and Acerenza because he claims that the Detectives made false and misleading statements

                                             6
at Franks’s preliminary hearing, and failed to inform the court at the preliminary hearing

of evidence allegedly corroborating Franks’s alibi.

       A.       Officers Hassel and Alston

       Franks claims that Officers Hassel and Alston arrested him without probable cause

because they relied exclusively on the similarity of Franks’s clothing to that of the

suspect, and did not investigate Franks’s claim that he was in the Olympia Sports

purchasing shoes at the time of the shooting. 6 The Fourth Amendment protects an

individual from unreasonable searches and seizures, and in a criminal case, the “arrest

and detention of a suspect is reasonable if it is supported by probable cause.” Schneyder

v. Smith, 653 F.3d 313, 322 (3d Cir. 2011). “Probable cause demands that the police

have reasonably trustworthy knowledge of facts ‘sufficient to warrant a prudent man in

believing that the [arrestee] had committed or was committing an offense.’” Id. at 323

(alteration in original) (emphasis omitted) (quoting Beck v. Ohio, 379 U.S. 89, 91

(1964)); see also United States ex rel. Wright v. Cuyler, 563 F.2d 627, 630 (3d Cir. 1977)

(“The question is whether the description of the assailants, as well as the time and

geographic factors, were sufficient for a prudent man to believe that petitioner had

committed the offense.” (citing Beck, 379 U.S. at 96-97)).

       The District Court did not determine whether probable cause existed for Franks’s

arrest, and instead based its grant of summary judgment on a finding that Officers Hassel

and Alston are entitled to qualified immunity. Qualified immunity shields government
       6
           Franks brings claims of false arrest and false imprisonment under § 1983.
                                              7
officials from civil damages liability “‘insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known.’” James v. City of Wilkes-Barre, 700 F.3d 675, 679 (3d Cir. 2012) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To determine whether an official is

entitled to qualified immunity, courts ask whether the facts alleged by the plaintiff show

the violation of a constitutional right, and whether that right was clearly established at the

time of the alleged misconduct. See Pearson v. Callahan, 555 U.S. 223, 232, 236 (2009).

       The qualified immunity analysis “‘gives ample room for mistaken judgments by

protecting all but the plainly incompetent or those who knowingly violate the law.’”

Marcavage v. Nat’l Park Serv., 666 F.3d 856, 860 (3d Cir. 2012) (quoting Hunter v.

Bryant, 502 U.S. 224, 229 (1991)). Therefore, as long as an official reasonably believes

that his conduct does not violate the law, qualified immunity will shield that officer from

liability. See Pearson, 555 U.S. at 244. In the context of an arrest, the Supreme Court

has dictated that officers “are entitled to immunity if a reasonable officer could have

believed that probable cause existed to arrest” the suspect. Hunter, 502 U.S. at 228.

       Franks was apprehended just blocks from the scene of the shooting, a few minutes

after it occurred, wearing the same distinctive outfit as the shooter, and he otherwise

matched the physical description of the shooter given by the three witnesses. 7 Moreover,

Logan, an eyewitness to the crime, told Officer Holmes, “that’s him,” upon seeing


       7
        Franks’s gender, race, height, and weight/build matched the descriptions that all
three witnesses gave to the police.
                                              8
Franks. Thus, contrary to Franks’s arguments, Officers Hassel and Alston relied on more

than just Franks’s clothing and Logan’s identification in making the arrest. 8 “These

undisputed facts establish that [Officers Hassel and Alston] are entitled to qualified

immunity. Even if we assumed, arguendo, that they . . . erred in concluding that probable

cause existed to arrest [Franks], [they] nevertheless would be entitled to qualified

immunity because their decision was reasonable, even if mistaken.” Hunter, 502 U.S. at

228-29 (citing Anderson, 483 U.S. at 641). 9

       B.     Detectives Hassel and Acerenza

       Franks argues that Detectives Hassel and Acerenza made false statements at his

preliminary hearing and failed to tell the court of the video footage from the Olympia


       8
          Franks spends a significant amount of his brief arguing that Logan’s
identification should not have been considered a “positive identification” because she
could not make a facial identification. However, this argument is misplaced. He cites no
precedent to support his contention that a witness cannot identify a subject based on
characteristics other than facial features. Nor does his reliance on Wilson v. Russo, 212
F.3d 781, 789-91 (3d Cir. 2000), provide succor. The relevant question is whether, given
all the information in the officers’ possession, a reasonable officer could have believed
that probable cause for the arrest existed. See Hunter, 502 U.S. at 228. We have
previously held that probable cause for an arrest exists “where the description included
race, height, weight, color of hair, distinctive type of hair styling, precise color of
clothing, and the suspects were apprehended near the scene of the crime one night after it
had occurred.” Cuyler, 563 F.2d at 630. Here, the description included gender, race,
height, weight, distinctive clothing, and the arrest occurred minutes after the crime,
blocks away from where the shooting occurred. The arresting officers relied on all of this
information — not just Logan’s identification — in making their probable cause
determination.
       9
         We do not suggest that the officers’ belief was mistaken; we merely do not reach
the question of whether probable cause existed because the officers are entitled to
qualified immunity.
                                               9
Sports, which was potentially exculpatory. Franks has failed to state a legally cognizable

claim against Detectives Hassel and Acerenza. 10

       Detective Acerenza did not testify at Franks’s preliminary hearing. To establish

liability under § 1983, each individual defendant “must have personal involvement in the

alleged wrongdoing,” which can be shown “through allegations of personal direction of

or actual knowledge and acquiescence.” Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir.

2005) (internal quotation marks omitted). The record contains no evidence that Detective

Acerenza had any personal involvement in Detective Hassel’s allegedly perjured

testimony at Franks’s preliminary hearing. 11 Therefore, summary judgment was properly

granted in favor of Detective Acerenza.

       Franks seeks to hold Detective Hassel liable for the contents of Hassel’s testimony

to the court during Franks’s preliminary hearing. However, a witness, including a police

       10
          Detectives Hassel and Acerenza argue that Franks has waived his claims against
them on appeal because he has not properly presented these claims in his opening brief,
in violation of Federal Rule of Appellate Procedure 28. “‘It is well settled that if an
appellant fails to comply with [the requirement of setting forth an issue in the Statement
of the Issues and Argument sections], the appellant normally has abandoned and waived
that issue on appeal and it need not be addressed by the court of appeals.’” Johnson v.
City of Phila., 665 F.3d 486, 495 n.13 (alteration in original) (quoting Kost v.
Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993)). The Detectives’ argument is without merit
because Franks, over many pages in his brief, has laid out the factual basis for his appeal,
and has provided at least some supporting caselaw. Although Franks’ Argument section
does not clearly lay out the legal theory under which he is proceeding, we will consider
his claims against Detectives Hassel and Acerenza because he challenges the District
Court’s grant of summary judgment in their favor in his opening brief. See id.
       11
          Although a copy of the forensic lab report was mailed to Detective Acerenza,
this report was not completed and mailed until June 4, 2010, well after the preliminary
hearing was conducted.
                                             10
officer, “has absolute immunity with respect to any claim based on the witness’

testimony.” Rehberg v. Paulk, 132 S. Ct. 1497, 1505-06 (2012) (holding that witnesses

who testify before the grand jury enjoy absolute immunity from civil liability for their

testimony); see also Briscoe v. LaHue, 460 U.S. 325, 345-46 (1983) (holding that trial

witnesses, including police officers, are absolutely immune from civil liability for claims

based on their testimony). We have long held that the doctrine of absolute witness

immunity applies to testimony given at pre-trial hearings. See Williams v. Hepting, 844
F.2d 138, 141-43 (3d Cir. 1988). Therefore, Detective Hassel is entitled to absolute

immunity for his testimony during Franks’s preliminary hearing. 12

                                         IV.
       For the foregoing reasons, we will affirm the District Court’s Order.




       12
         Although the District Court did not base its grant of summary judgment on the
absolute immunity doctrine, “we may affirm the District Court based on any grounds
supported by the record.” Nicini v. Morra, 212 F.3d 798, 805 (3d Cir. 2000) (en banc).
We note, however, that we agree with the District Court that Franks’s claim would fail on
the merits because Franks has proffered no evidence of wrongdoing by Detective Hassel.
                                            11